DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/945,507 has claims 1-30 pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-6, 9-14, 16-21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (Pub. No. US 2020/0322919 A1) in view of Li et al. (Pub. No. US 2013/0223251 A1; hereinafter Li).
Regarding claims 1 and 16, Wu discloses an apparatus for wireless communications by a first wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) receiving, from a second wireless device, (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) a first radio frequency (RF) signal of a first bandwidth;  extracting control information from of the first RF signal of the first bandwidth; (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam)
However, Wu fails to disclose selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device.
	Li discloses selecting, based on the control information, at least one of one or more receive beams or one or more transmit beams; (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).) and using the one or more selected beams to at least one of receive a second RF signal from the second wireless device (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
Regarding claims 2, 10, 17 and 25, Wu discloses the second wireless device comprises a base station. (See ¶0042, The network-side device provided in the embodiments of the present disclosure may be a base station)
Regarding claims 3, 11, 18 and 26, Wu discloses the control information is extracted from at least one bandwidth part (BWP) of the first bandwidth. (See ¶0138, it can be achieved that the network side sends a paging message on multiple different BWPs in a cell; See ¶0244, configured to camp on or receive the paging message on a corresponding BWP or beam according to the information of the first location; interpreted that the UE has to extract the information from the first location information)
Regarding claims 4, 12, 19 and 27, Wu discloses receiving signaling indicating a location of the at least one BWP. (See ¶0244, configured to camp on or receive the paging message on a corresponding BWP)
Regarding claims 5, 13, 20 and 28, Wu discloses receiving signaling indicating a change in location of the at least one BWP. (See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating the BWP)
(See ¶0006, network side configures one or more BWPs for the UE, and changes the BWP in which the UE may works by activating or deactivating the BWP; selecting randomly frequency location information of a BWP from frequency location information of multiple BWPs which allow camping or sending the paging message thereon, as the frequency location information of the BWP on which the UE camps or receives the paging message)
Regarding claims 9 and 24, Wu discloses an apparatus for wireless communications by a second wireless device, comprising: at least one processor and a memory configured to: (See ¶0287, processor executing software instructions. The software instructions may be composed of corresponding software modules, which may be stored in RAM) transmit, to a first wireless device, a first radio frequency (RF) signal of a first bandwidth; (See ¶0053, receiving a broadcast message (e.g., a Master Information Block (MIB), a System Information Block (SIB), etc.) sent by the network-side device) and include, in the first bandwidth of the first RF signal, (See ¶0153, the BWP which allows camping or sending the paging message thereon is arbitrary combination of one or more of: a BWP containing system information; See ¶0150, sending assistance information to the UE, the assistance information being used by the UE to determine the information of the first location to camp or to receive the paging message thereon, wherein the information of the first location indicates a location of a BWP or a beam)
However, Wu fails to disclose control information indicating at least one of one or more receive beams or one or more transmit beams for the first wireless device to use to at least one of receive a second RF signal from the second wireless device or forward the second RF signal to a third wireless device.
Li discloses control information indicating at least one of one or more receive beams or one or more transmit beams for the first wireless device (See ¶0111, the BS 700 sends a notification of the determination to the MS 705 (step 714). For example, the notification may be formatted to include the TX beams to be used by the BS 700. Then the MS 705 may determine which RX beams to use based on which RX beams are capable of being paired with the determined TX beams (step 715).)  to use to at least one of receive a second RF signal from the second wireless device  (See ¶0094, the transmitter 500 (or the BS 570) may broadcast TX beams, e.g., reference signals that include an identifier implicitly or explicitly, so that the receiver 550 (or the MS 575) can identify the TX beams; See ¶0112, In the measurement reporting, the MS 705 informs the BS 700 and/or other network entity about all the sets of possible BS TX and MS RX pairs that include only those MS RX beams which can be steered or formed at the same time; interpreted the UE uses the selected receiving beams to measure the reference signals) or forward the second RF signal to a third wireless device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving signals on a BWP to include the information contains the beam information utilize to receiving signals. The motivation to combine is communicating feedback information to properly manage beam for efficient and reliable wireless communication (See ¶0046).
Claims 7, 15, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li and, further in view of Jeong et al. (Pub. No. US 2012/0213137 A1; hereinafter Jeong).
Regarding claim 7, 15, 22 and 30, Wu in view of Li fails to discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless device.
Jeong discloses the control information indicates at least one of power control, timing control, power saving, or beam weights for the first wireless device (See ¶0087, The DRX configuration information on whether the DRX is activated, lengths of the timers related to DRX, and DRX cycle length and start time can be transmitted to the UE through RRC signaling.) to use to at least one of receive the second RF signal from the second wireless device or forward the second RF signal to the third wireless  (See ¶0089, , the UE starts the on-duration timer at the start point of each DRX cycle according to the received DRX configuration information and skips receiving/decoding PDCCH for unicast data/control information at the subframes; See ¶0085, the DRX operation for a UE's power saving such that the UE operating in DRX mode performs receiving/decoding PDCCH for unicast data/control information at the subframes while a predetermined timer is running and skips receiving/decoding PDCCH for unicast data/control information at the subframes while the timer is not running (e.g., when the timer has not started or has expired)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li to include the power saving method indicated in a control information. The motivation to combine is efficiently reduce the power consumption by utilizing a DRX mode (See ¶0085).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Li and, further in view of Lin (Pub. No. US 2019/0215869 A1).
Regarding claims 8 and 23, Wu in view of Li fails to disclose the first bandwidth comprises a millimeter- wave bandwidth.
Lin discloses the first bandwidth comprises a millimeter- wave bandwidth. (2019/0215869- wherein the radio frequency may be any radio frequency (See ¶0034, e.g., 30 GHz˜300 GHz for mmWave) utilized in the 5G NR technology)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Wu in view of Li to include mmWave used for bwp. The motivation to combine is to efficiently deliver extreme capacity, ultra-high throughput and ultra-low latency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akkarakaran et al. (Pub. No. US 2019/0140881 A1)- The base station may configure a configuration for a bandwidth part (BWP) of a carrier for downlink transmissions. The BWP configuration may include a transmission attribute (e.g., a subcarrier spacing (SCS)) for downlink transmissions within the BWP. The base station may transmit a grant for a downlink transmission to a user equipment (UE). In some cases, the downlink transmission may be scheduled for a set of resources that overlap in time with a SS block for the carrier. The base station may transmit downlink transmissions within the BWP using transmission attributes configured for the BWP and/or using SS block transmission attributes, depending on capabilities of the UE, on whether the time resources of the downlink transmission that are FDMed with the SS block, etc.
Liao et al. (Pub. No. US 2019/0349060 A1)- Channel state information (CSI) reporting during and after active bandwidth part (BWP) switching in a wireless communication system is proposed. In the uplink, if an SRS transmission is triggered when UE is operating in a first active UL BWP, and the SRS is scheduled for transmission when UE is operating in a second active UL BWP, then UE drops the SRS transmission. In the downlink, if a CSI report is triggered when UE is operating in a first active DL/UL BWP, and the CSI report is scheduled for transmission when UE is operating in a second active DL/UL BWP, then UE drops the CSI report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817.  The examiner can normally be reached on 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tejis Daya/Primary Examiner, Art Unit 2472